United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1782
Issued: May 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2009 appellant, through his representative, filed a timely appeal from the
August 14, 2008 and April 1, 2009 merit decisions of the Office of Workers’ Compensation
Programs, which found a seven percent impairment of each upper extremity. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant has more than a seven percent impairment to each upper
extremity.
FACTUAL HISTORY
On October 16, 1998 appellant, then a 49-year-old clerk, filed a claim alleging that he
had bilateral wrist pain in the performance of duty as a result of repetitive activities. The Office
accepted his claim for bilateral wrist strains. It also accepted a torn cartilage in the left wrist and
bilateral ulnar neuropathy.

On June 22, 1999 appellant underwent a right wrist arthroscopy with extensive
synovectomy at the ulnar wrist joint and excision of the plical band at the mid carpal joint and
debridement of the radio-scapho-lunate ligament. On February 29, 2000 he underwent a left
wrist arthroscopy with synovectomy and debridement of a small flap defect in the triangular
fibrocartilage complex. Appellant filed a claim for a schedule award.
A conflict arose between appellant’s physician and the Office second-opinion physician
on the extent of permanent impairment in the upper extremities. The Office referred appellant,
together with the medical record and a statement of accepted facts, to Dr. Scott R. Sharetts, a
Board-certified neurologist, to resolve the conflict.
On December 6, 2006 Dr. Sharetts related appellant’s history and symptoms. He
reviewed appellant’s medical record and described his findings on neurologic examination. On
sensory testing appellant reported hypesthesia to “primary modalities” in the fourth and fifth
fingers and medial palm region bilaterally. There was no forearm sensory involvement.
Strength testing in the upper arms and forearms was intact. Upon sensory testing there was
guarding and giving out due to reported discomfort in the ulnar aspect of the wrists bilaterally.
Otherwise hand and finger strength appeared intact.
Dr. Sharetts explained that, when one is dealing with a potential ulnar neuropathy, it is
important to try to differentiate whether the irritation or injury is at the wrist or more proximal in
the elbow region or a combination of both. He noted that the clinical examination on
November 19, 1998, as part of an electrodiagnostic study, was more consistent with ulnar
irritation at the level of the wrist. However, other examiners reported sensory symptoms in a
more traditional distribution in terms of ulnar irritation in the elbow region, which would result
in numbness in the palmar aspect of the fourth and fifth fingers, medial palm and at times in
varying degrees of the medial forearm. Dr. Sharetts stated that his clinical examination
demonstrated numbness that one would see traditionally in a more proximal ulnar nerve
irritation, although because of the overlapping sensation he could not clinically rule out an
element of ulnar nerve irritation at the level of the wrist. Motor examination revealed some
restricted effort (guarding and giving out) primarily because of focal pain in the ulnar aspect of
the left wrist “although within these parameters strength on initial exertion appeared intact
bilaterally in the hands.” Dr. Sharetts found no clinical evidence of a superimposed median
neuropathy at the wrist or cervical or lumbar radiculopathy or reflex sympathetic dystrophy type
symptoms.
Dr. Sharetts concluded that appellant had a seven percent impairment of each upper
extremity due to ulnar sensory deficit or pain. He added an additional three percent bilaterally
for pain-related impairment.
In a supplemental report dated May 14, 2007, Dr. Sharetts clarified his rating:
“With regard to the details of my sensory examination the following details are
noted with respect to ‘primary sensory modalities.’ My sensory examination
includes not only light touch discrimination as well as protective sensibility to
direct tactile stimulation. There was also decreased sharp/dull differentiation.
Based on [T]able 16-10 (page 482), this would translate to an 80 percent sensory

2

deficit of the 7 percent determined by the ulnar nerve distribution (5.6 percent for
each right and left arm).
“In addition my report indicates that [appellant’s] job situation was changed in
that he has mild to moderate discomfort associated with his job and activities of
daily living. Based on Table 18-3 (page 575) I would add 1.4 percent impairment
for superimposed pain beyond that identified in Table 16-10.
“Accordingly, this would translate to a [seven] percent impairment rating for the
right and left hand [sic].
Otherwise my diagnostic impressions and
recommendation stand as previously outlined.”
An Office medical adviser noted that Dr. Sharetts did not find significant strength loss
related to ulnar nerve deficits. “This is consistent with other physician reports in the records
provided.”
On August 14, 2008 the Office granted schedule awards for a seven percent impairment
of each upper extremity. In a decision dated April 1, 2009, an Office hearing representative
affirmed, finding that Dr. Sharetts’ opinion represented the weight of the medical opinion
evidence.
On appeal, appellant’s representative argues that although Dr. Sharetts provided a
thorough sensory examination, he failed to provide any evidence of motor strength testing. The
representative argues that grip strength testing is critical and that there is no evidence
Dr. Sharetts used any grip strength instrumentation such as a dynamometer. He further argues
that Dr. Sharetts’ December 6, 2006 and May 14, 2007 ratings are contradictory.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).2
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.3 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404. Here A.M.A., Guides (5th ed., 2001).

3

5 U.S.C. § 8123(a).

3

the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.4
ANALYSIS
Dr. Sharetts, the neurologist and impartial medical specialist, explained that his clinical
examination demonstrated numbness that one would see traditionally in a more proximal ulnar
nerve irritation. He identified the ulnar nerve above the midforearm as the structure innervating
the area of involvement. Table 16-15, page 492 of the A.M.A., Guides states that the maximum
upper extremity impairment due to sensory deficit or pain in the ulnar nerve above the
midforearm is seven percent. With his supplemental report, Dr. Sharetts explained how he
classified the severity of the peripheral nerve disorder as 80 percent or Grade 2 under Table 1610, page 482. Following the procedure described in Table 16-10, he multiplied the severity of
the sensory deficit, 80 percent, by the maximum impairment value of the affected nerve,
7 percent and concluded that appellant had a 5.6 percent impairment of each upper extremity due
to bilateral ulnar sensory deficit or pain.
Dr. Sharetts added 1.4 percent bilaterally for pain-related impairment. The A.M.A.
Guides discussed the difficulties associated with integrating pain-related impairment into an
impairment rating system:
“Finally, at a practical level, a chapter of the A.M.A., Guides devoted to
pain-related impairment should not be redundant of or inconsistent with principles
impairment rating described in other chapters. The A.M.A., Guides’ impairment
ratings currently include allowances for the pain that individuals typically
experience when they suffer from various injuries or diseases, as articulated in
Chapter 1 of the A.M.A., Guides: ‘Physicians recognize the local and distant pain
that commonly accompanies many disorders. Impairment ratings in the A.M.A.,
Guides already have accounted for pain. For example, when a cervical spine
disorder produces radiating pain down the arm, the arm pain, which is commonly
seen, has been accounted for in the cervical spine impairment rating.’ Thus, if an
examining physician determines that an individual has pain-related impairment,
he or she will have the additional task of deciding whether or not that impairment
has already been adequately incorporated into the rating the person has received
on the basis of other chapters of the A.M.A., Guides.”5
An impairment rating under Table 16-10 for sensory deficit or pain obviously accounts
for pain. Dr. Sharetts’ classification of the sensory deficit or pain, Grade 2, is defined by
superficial cutaneous pain and decreased tactile sensibility with abnormal sensations or moderate
pain “that may prevent some activities.” This would appear to encompass what Dr. Sharetts
observed in his supplemental report, that appellant’s job situation was changed due to his mild to
moderate discomfort associated with his job and activities of daily living. The Board finds,

4

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

5

A.M.A., Guides 570.

4

therefore, that he did not justify an additional pain-related impairment under Chapter 18.6
Dr. Sharetts did not sufficiently explain how the classification or grade he selected to rate
sensory deficit or pain under Table 16-10 inadequately reflected appellant’s pain.
The Board finds that the opinion of the impartial medical specialist is based on a proper
factual and medical history and is sufficiently well rationalized that it must be given special
weight in resolving the extent of appellant’s impairment. As his opinion establishes a six percent
(rounded) impairment of each upper extremity, the Board will affirm the Office’s August 14,
2008 and April 1, 2009 decisions on the grounds that appellant has no more than the seven
percent awarded for each upper extremity.
Appellant’s representative does not dispute Dr. Sharetts’ rating for sensory deficit or
pain, but, he argues that grip strength is critical and the impartial medical specialist failed to
provide any evidence of motor strength testing.
Dr. Sharetts reported that appellant’s strength appeared to be intact bilaterally in the
hands. The Office medical adviser noted this was consistent with the clinical findings of other
physicians. Therefore, it would appear that evaluating impairment due to peripheral nerve injury
was clinically more appropriate than evaluating impairment due to muscle strength, particularly
as the A.M.A. Guides cautions against the use of strength evaluations.7 For this reason, the lack
of dynamometer readings or other specific measurements of appellant’s grip strength is not fatal
to appellant’s claim of permanent impairment.
Appellant’s representative notes that Dr. Sharetts reported a 10 percent impairment of
each upper extremity on December 6, 2006 and a seven percent impairment of each upper
extremity on May 14, 2007. However, in his initial rating, Dr. Sharetts did not follow the
procedure set out in Table 16-10, page 482. He did not classify or grade the severity of
appellant’s sensory deficit or pain. Instead, Dr. Sharetts simply looked at Table 16-15, page 492
and assigned the seven percent impairment he saw for ulnar sensory deficit or pain. To this he
added an additional pain-related impairment of three percent. In the May 14, 2007 report,
Dr. Sharetts followed proper procedures and multiplied the 7 percent he found in Table 16-15 by
the severity of the sensory deficit or pain in Table 16-10, which he graded at 80 percent. That is
how he arrived at a 5.6 percent impairment of each upper extremity due to ulnar sensory deficit
or pain. To this he added an additional pain-related impairment of 1.4 percent, which he did not
establish was justified.
CONCLUSION
The Board finds that appellant has no more than a seven percent impairment of each
upper extremity.

6

See id. (“When This Chapter Should Be Used to Evaluate Pain-Related Impairment”).

7

A.M.A., Guides 507-08. Because strength measurements are functional tests influenced by subjective factors
that are difficult to control, and the A.M.A., Guides is for the most part based on anatomic impairment, the A.M.A.,
Guides does not assign a large role to such measurements.

5

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2009 and August 14, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 4, 2010 1
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

